422 F.2d 1331
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BLUE RIDGE SHOE COMPANY, Respondent.
No. 13777.
United States Court of Appeals, Fourth Circuit.
Argued April 7, 1970.
Decided April 13, 1970.

On Application for Enforcement of an Order of the National Labor Relations Board.
John I. Taylor, Attorney, N.L.R.B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Eli Nash, Jr., Atty., N.L.R.B., on the brief), for petitioner.
John J. Delaney, Jr., Boston, Mass. (Duane R. Batista, and Nutter, McClennen & Fish, Boston, Mass., W. P. Sandridge, Sr., and Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C., on the brief), for respondent.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We think the facts found by the board are not unsupported by substantial evidence. To those findings the board applied correct principles of law.


2
Affirmed.